DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
	This is an ALLOWABILITY NOTICE in response to applicant’s claim amendments and arguments filed April 2, 2021.  Claims 1 and 15 are currently amended.  Claims 2-6, 8, 9, 13, 14, and 16-21 have been canceled herewithin.  Claims 1, 7, 10-12, and 15 are pending review in this correspondence.

Response to Amendment
	Rejection of claims 1, 6, 7, 10-12, and 15 under 35 U.S.C. 112(b) for being indefinite is withdrawn in view of applicant’s claim amendments.
	Rejection of claims 1, 7, 12, and 15 as being anticipated by Ford et al (US 2010/0154207 A1) is withdrawn in view of applicant’s amendments to claim 1.
	
Allowable Subject Matter
Claims 1, 7, 10-12, and 15 are allowed.
The following is an examiner’s statement of reasons for allowance: The closest cited prior art of reference fails to disclose or fairly teach the sorbent tube holder of claim 1, specifically wherein the tube retaining force of the clamping element of the first and second mounting sleeve portions provides a clamping force that acts perpendicular to the tube mounting axis.  Specifically, Ford et al (US 2010/0154207 A1) teaches that the clamp assembly is designed to move one of the clamp elements in the same axis as the tube mounting axis.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRITTANY I FISHER whose telephone number is (469)295-9182.  The examiner can normally be reached on IFP.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill Warden can be reached on 571-272-1267.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/B.I.F/Examiner, Art Unit 1798                                                                                                                                                                                                        April 10, 2021

/JILL A WARDEN/Supervisory Patent Examiner, Art Unit 1798